Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


Restriction/Election Requirement
This application discloses the following embodiments: 
Embodiment 1: Figs. 1.1 through 1.7 drawn to a rectangular storage box.
Embodiment 2: Figs. 2.1 through 2.25 drawn to a rectangular storage box with compartment, shelves, and lid.
Embodiment 3: Figs. 3.1 through 3.22 drawn to a rectangular storage box with horizontal divider and lid.
Embodiment 4: Figs. 4.1 through 4.23 drawn to a rectangular storage box with vertical divider, compartment, and lid.
Embodiment 5: Figs. 5.1 through 5.8 drawn to a storage box with front flap.
Embodiment 6: Figs. 6.1 through 6.8 drawn to a short squared storage box.
Embodiment 7: Figs. 7.1 through 7.7 drawn to a tall squared storage box.
Embodiment 8: Figs. 8.1 through 8.16 drawn to a squared storage box with lid.
Embodiment 9: Figs. 9.1 through 9.18 drawn to a squared storage box with lid.
Embodiment 10: Figs. 10.1 through 10.7 drawn to a tall squared storage box.
Embodiment 11: Figs. 11.1 through 11.20 drawn to a vertical storage storage box with shelves and lid.
Embodiment 12: Figs. 12.1 through 12.18 drawn to a vertical storage storage box with shelves and lid.
Embodiment 13: Figs. 13.1 through 13.12 drawn to a foldable dice tray.
Embodiment 14: Figs. 14.1 through 14.12 drawn to a foldable dice tray.
Embodiment 15: Figs. 15.1 through 15.12 drawn to a foldable dice tray.

The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2
Group III: Embodiment 3
Group IV: Embodiment 4
Group V: Embodiment 5
Group VI: Embodiments 6, 7, and 10
Group VII: Embodiments 8 and 9
Group VIII: Embodiment 11
Group IX: Embodiment 12
Group X: Embodiments 13, 14, and 15

Group(s) I through X involve a difference in appearance. Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  In re Platner, 155 USPQ 222 (Comm’r Pat. 1967). The difference in the overall shape, elements, and appearance creates patentably distinct designs (see descriptions above).
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art
In any groups that include multiple embodiments, the embodiments are considered by the examiner to be obvious variations of one another within the group and, therefore, patentably indistinct. These embodiments thus comprise a single inventive concept and are grouped together.
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits even if this requirement is traversed. 37 CFR  1.143. Any reply that does not include an election of a single group will be held nonresponsive. Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to the nonelected groups.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentabil-ity based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).


Reply Reminder / Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915